Title: To George Washington from George Bryan, 18 May 1778
From: Bryan, George
To: Washington, George


                    
                        Sir
                        In Council Lancaster [Pa.] May 18th 1778
                    
                    Your Excellencys letter of the fourteenth instant has been read in Council. The “mistake” respecting the arms which you mention, has probably been made by Lieutenant Colonel Bayard in supposing the bayonets to have been continental property when they really belong to this state; and as to Colonel Bayards having procured them to be made we can only say that we are not informed of any thing of this kind—It is said, that he has exerted himself in pressing the workmen to forward the belts scabbards &ca, which does him credit; and, far from wishing to lessen him, we are glad of every opportunity to commend industry and attention to publick business, as in the present case.
                    The expectation of a call for a large number of militia induced a hesitation in sending these arms to camp. This was the more reasonable, as no application was made for them by order of your Excellency: and it will undoubtedly be attended with inconveniency and probably great loss to this state to receive arms marked with the continental brand, in lieu of those marked with the state brand, beside the improbability of our receiving in exchange arms equally good with those now requested of us. The confidence we have in the propriety of your orders has induced this Council on all occasions to exert every power we possess, to comply with your demands and this confidence induces us now to give instructions, for sending the arms forward agreeable to your request. The attack made by the indians on our western frontier has occasioned a demand for more rifles than we have at present fit for service, and we have received from William Henry Esqr. one hundred and eight rifles belonging to the continent, to put into the hands of the militia. I have the honor to be with the greatest respect Your Excellencys very humble servant
                    
                        Geo. Bryan, Vice-president
                    
                